Case 2:19-cv-09465-KM-JBC Document 81 Filed 05/05/20 Page 1 of 1 PageID: 997




                                                  STIPULATION OF DISMISSAL



                                                      SO ORDERED

                                                      s/Kevin McNulty
                                                      Hon. Kevin McNulty
                                                      U.S. District Judge
                                                      Date: 05/05/2020




     s/ Gene Kang                             s/ Keith Roberts
